



Exhibit 10.2


wstllogoa02.jpg [wstllogoa02.jpg]




November 24, 2017


Kirk R. Brannock
1642 Hamilton Drive
Bloomfield MI 48302


Dear Kirk,


On behalf of the Board of Directors, I am very pleased that you have accepted
the
position of Interim President and Chief Executive Officer of Westell
Technologies, Inc.
("Company") and Interim President and Chief Executive Officer of Westell, Inc.
("Operating Subsidiary"). We agree that the position is on an interim basis and
that you
will continue as Chairman of the Board as well. You will report to the Board of
Directors
for the Company and the Operating Subsidiary. Subject to your meeting the below
requirements, your expected start date is November 30, 2017, to help ensure a
smooth transition.


Your starting salary for this position will be $28,333 per month ("Base
Salary"), less all
legally required withholdings and deductions, paid in accordance with the
Company's
customary payroll practices.


In addition to the compensation noted above, and after your start date and upon
final
approval of the Company's Compensation Committee, you will be awarded a grant of
Restricted Stock Units (RSU’s) for the equivalent of 25,000 shares of Company
Class A
common stock, which is vested immediately. Any grants issued will otherwise
follow the
customary grant terms and the terms set forth in the Westell Technologies, Inc.
2015
Omnibus Incentive Compensation Plan. These equity grants shall constitute
consideration for the Confidential Information, Invention Assignment, and Non-
Solicitation Agreement referenced below.


The Company will reimburse you for reasonable temporary housing expenses in the
Aurora, Illinois area. The payment of such expenses shall be reported in
accordance
with applicable Internal Revenue Service statutes and regulations and subject to
legally
required withholdings and deductions.







--------------------------------------------------------------------------------





You will also be eligible for a discretionary bonus as determined by and in the
discretion
of the Compensation Committee based upon your achievement of the cost and
revenue
objectives and after considering the shareholder value you help develop. You
will also
be eligible to participate in the Company’s benefits package on the same terms
as other
similarly situated employees, in accordance with plan guidelines and policies
(although
we understand that you will waive the healthcare benefits as you have existing
coverage). All matters of eligibility for coverage or benefits under any benefit
plan shall
be determined in accordance with the provisions of such plan. The Company
reserves
the right to change, alter, or terminate any benefit plan in its sole
discretion. We will
provide you additional information on Westell’s other current employee benefits,
which
will be reviewed with you during orientation. Eligibility for the benefits
program begins
the first of the month after your date of hire.


On your start date, we will also ask you to sign the attached Confidential
Information,
Invention Assignment, and Non-Solicitation Agreement. Please let us know in
advance
any questions that you may have on this agreement.


This offer of employment is not a contract for employment for any set period of
time.
Instead, either you or the Company or Operating Subsidiary may terminate your
employment at any time, for any reason, with thirty (30) days’ notice. Upon
termination,
you agree to promptly resign and shall be deemed to have resigned from any
officer or
director positions and sign our standard release agreement.


All of the compensation and benefit items that make up your terms and conditions
of
employment are extended with the rights as well as customary conditions of the
Westell
policies that govern them. If you have any questions regarding benefits, please
contact
me or our Director of Human Resources, Sharon Hintz, at 630-375-4160 or
SHintz@westell.com.


Please note that the Company and Operating Subsidiary are not interested in any
confidential information, documents, or trade secrets that you may have acquired
while
employed elsewhere. You should not bring any such items with you to, or use any
such
items on behalf of, the Company or Operating Subsidiary. In addition, to the
extent you
are party to any restrictive covenant that prohibits you from contacting or
soliciting
certain customers, you are expected to adhere to any such agreements. 







--------------------------------------------------------------------------------





We are very excited about the prospect of you once again leading the Westell
team. We
are confident that you will bring a wealth of capabilities and values that are
consistent
with our plans to establish, develop and grow a world-class company.


By signing this letter, you acknowledge that the terms described in this letter,
together
with the Confidential Information, Invention Assignment, and Non-Solicitation
Agreement, set forth the entire agreement between us and supersedes any prior
representations or agreements, whether written or oral; there are no terms,
conditions,
representations, warranties, or covenants other than those contained herein. No
term or
provision of this letter may be amended, waived, released, discharged, or
modified
except in writing signed by you and an authorized officer of the Company except
that
the Company may, in its sole discretion, adjust incentive or variable
compensation,
stock plans and benefits.


If the above is acceptable to you, please indicate your acceptance by signing
below and
returning a scanned or facsimile copy to me.


Welcome to Westell!


Sincerely,


/s/ Dennis O. Harris
Dennis O. Harris
Director




Accepted:


/s/ Kirk R. Brannock                November 24, 2017                    
Kirk R. Brannock                (date)
























750 NORTH COMMONS DRIVE ■ AURORA, IL 60504
(630) 898-2500 or (800) 323-6883
WESTELL TECHNOLOGIES CUSTOMER SUPPORT: (800) 377-8766
WWW.WESTELL.COM





